Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) Paragraphs [0168] and [0170] of the specification appear to be contradict each other.  Why is the permanent magnet 410 pulled upward when the electromagnet 420 is turned on as well as turned off?  
Appropriate correction is required.

Claim Objection 
Claims 3, 11 and 20 are objected to because of the following informalities: 
(1) In claims 3 and 11, line 2, “a top surface” should read --the top surface--.  Note line 7 of claim 1.
(2) In claim 20, line 2, “an end effector” should read --the end effector-- since it refers to the one cited at line 9 of claim 12.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):


2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 7, it is unclear how “an angle” is defined.  It is suggested after “guide”, --with respect to a horizontal surface-- be added.  Note paragraphs [00147]-[00148] of the specification.
          (2) In claims 10 and 18, “protrusion is inserted into the connecting rod” is incorrect.  The protrusion 319 is inserted into the insertion groove 317.  See paragraphs [00187] and [00189]-[00190] of the specification.
          (3) In claim 11, line 3, “an acute angle” is vague.  Should “an acute angle” be referred to “an angle” cited at line 7 of claim 1?  See angle “θ” shown in Fig.7.
          (4) In claim 12, lines 7-8, the phrase “an angle between a top surface of the flexible guide and an upper end of the main body” is vague and indefinite.  It appears --is varied-- should be added right after the phrase.
     
Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “a deformer to change a shape of the flexible guide” (cited in claims 1 and 12) has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a deformer” coupled with a functional language “to change a shape of the flexible guide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “a deformer” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claims 1 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Indication of Allowable Subject Matter
1.        Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.        Claims 1-20 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggested the claim ladle or robot equipped with a deformer (400) for changing the shape of a flexible guide (310) which has a connecting end (312) connected to an upper portion of a main body (302) of the ladle (t).  The change of shape of the flexible guide (310) results in an angle (θ) of a top surface (314) of the flexible guide (310) with respect to a horizontal plane (V, see Fig.7) being varied.  The varied angle of the flexible guide (310) has the advantages of easily introducing food into a space (301) in the ladle body (302, see paragraph [0137] of the specification) as well as acting as an overflow protector to prevent food from escaping from the space (301) in the ladle body (302, see paragraph [0128] of the specification). 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724